Title: To Thomas Jefferson from Richard and William May, 13 December 1780
From: May, Richard,May, William
To: Jefferson, Thomas


Louisville, 13 Dec. 1780. Informing TJ that they have served as justices of the peace for Kentucky co. “almost ever since it was taken off Fincastle, but upon the late Division, [we] fall into that Part of the County which is now called Jefferson, where we have Land and intend to reside.” It was therefore by mistake that the delegates for Kentucky co. put the Mays in the commission of the peace for Fayette co.; they now request that they be left out of that commission and be inserted in that for Jefferson co.
